Citation Nr: 0203114	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  97-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for an anterior cervical discectomy, 
C5-6, status post fusion, due to hospitalization at a 
Department of Veterans Affairs facility in August 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. S.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The appellant served on active duty for training from October 
1973 to February 1974.  

This matter arose as a result of an August 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for anterior cervical 
discectomy, C5-6, status post fusion, based on a period of VA 
hospitalization.  

The appellant appealed that determination to the Board of 
Veterans' Appeals (Board).  In December 1998, the Board 
denied the claim, finding that the appellant was not a 
veteran and was therefore ineligible for payment of 
compensation under the provisions of 38 U.S.C.A. § 1151.  

The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in May 2001, the Court vacated the Board's decision and 
remanded the matter for readjudication in accordance with the 
provisions of the order.  A copy of the Court's order, the 
appellant's brief, and the Secretary's motion for summary 
affirmance have been placed in the claims file.  

In October 2001, the Board wrote to the appellant and 
afforded him the opportunity to submit additional argument 
and evidence in support of this appeal.  In January 2002, the 
appellant submitted additional argument and evidence.  Most 
of the evidence was duplicative of evidence already of 
record.  These submissions have been associated with the 
claims file.  In a memorandum dated January 14, 2002, the 
representative waived initial RO consideration of this 
evidence under the provisions of 38 C.F.R. § 20.1304(c) (as 
in effect prior to February 22, 2002).  The matter is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection has not been established for any 
disability.  

3.  The service department has determined that the appellant 
served on active duty for training from October 19, 1973, to 
February 22, 1974.  

4.  The appellant is not a veteran.  


CONCLUSION OF LAW

The appellant is not eligible for payment of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 101(2), (24), 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that service connection has not been 
established for any disability.  

The appellant is seeking benefits under the provisions of 38 
U.S.C.A. § 1151 for an acquired cervical injury with 
resultant discectomy and fusion at C5-6, which he contends 
was incurred as a result of a drug-induced fall that he 
sustained while hospitalized at a VA medical facility in 
August 1994.  

A review of the August 1994 VA hospital summary shows that 
the appellant referred himself to the hospital for substance 
abuse.  He complained of depression, anhedonia, insomnia, 
fatigue, decreased energy, suicidal ideation and guilt over 
being unable to locate his daughter.  He reported that he was 
using cocaine and heroin intravenously twice a day.  The 
appellant reported auditory and visual hallucinations.  
Preliminary laboratory studies were positive for 
barbiturates, cocaine and benzodiazepines.  It was noted that 
the appellant exhibited drug-seeking behavior by requesting 
Xanax on a number of occasions.  

The Medical Administration Service contacted the nurses' 
station on August 9, 1994 at 7:50 a.m. and confirmed that the 
appellant had no active duty time and was therefore 
ineligible for further treatment from VA.  It was reported 
that the appellant gathered his belongings and left the 
hospital around 9:30 a.m.  There is no record of the 
appellant having fallen and injured his neck during his 
hospital stay.  On a mental status examination on admission 
on August 6, the appellant maintained poor eye contact and 
did not exhibit either increased or decreased psychomotor 
activity, other than that of a rigid neck and eyes gazed to 
the upper left.  

A hospital summary dated in February 1996 from Baptist 
Memorial Hospital shows that the appellant presented with a 
complaint of neck pain radiating to the left upper extremity 
and all the way down to the forearm of about a year's 
duration.  The pertinent diagnosis was cervical radiculopathy 
with a herniated disc at C5-6.  

An operative report from Baptist Memorial Hospital dated in 
March 1996 shows that the appellant underwent an anterior 
cervical discectomy, C5-6, under microscopic technique, and 
anterior cervical fusion, C5-6.  The appellant was 
transferred to the recovery room in satisfactory condition.  

In a statement dated in July 1996, Gerardo Zavala, M. D., 
reported that the appellant was seen for a follow-up visit.  
An X-ray study of the appellant's cervical spine showed the 
bone graft at C5-6 in good position.  The appellant reported 
that he had experienced neck pain since a fall at the VA 
hospital in August 1994.  The impression was history of 
herniated disc C5-6 (postoperative March 11, 1996).  

In a statement dated in November 1996, James E. Garrison, M. 
D., reported that in December 1994, the appellant presented 
with complaints of pain in the neck and upper extremity which 
had been present for eight or nine months.  Dr. Garrison 
reported that after the appellant's initial visit, the 
appellant reported that he had fallen and struck his arm in 
August 1994 and that the symptoms had been present since the 
fall.  A CT scan was obtained that showed degenerative 
spurring between the 5th and 6th cervical vertebrae, as well 
as narrowing of the spinal canal at that level.  Magnetic 
resonance imaging (MRI) of the cervical spine showed severe 
narrowing of the spinal canal between the 5th and 6th 
vertebrae with milder changes between the 3rd and 4th and 4th 
and 5th vertebrae.  

In a statement dated in January 1997, the Reverend F. M. 
reported that the appellant had been a faithful member of the 
Church of God for two and a half years and that his behavior 
had been exemplary.  In a statement dated in August 1997, the 
Reverend F. M. said that the appellant had demonstrated 
"honesty and faithfulness in attendance and temporal 
means."  

In a statement dated in March 1997, Luis Guimbarda, M. D., 
reported that the appellant had been under his care for 
injuries sustained in August 1994 while at a VA hospital.  He 
reported that the appellant suffered from post laminectomy 
syndrome and cervical strain.  

In a statement dated in June 1997, Dr. Zavala reported that 
he had treated the appellant for a back condition since 1980.  
He reported that the appellant was followed in his office in 
September 1995, when he complained of severe neck pain that 
radiated to the shoulders and episodes of weakness in both 
hands.  The appellant also complained of objects falling from 
his hands.  

Dr. Zavala reported that an MRI of the cervical spine showed 
evidence of a herniated disc at C5-6, as well as mild 
spondylosis in other segments.  The appellant underwent an 
anterior cervical discectomy at C5-6 and anterior cervical 
fusion at the same level in March 1996.  Dr. Zavala opined 
that there was no doubt that the injury sustained in August 
1994 created the condition of the herniated disc at C5-6 
because prior to that, he had followed the appellant for back 
problems and the appellant never complained of neck pain.  

The appellant was accorded a personal hearing in August 1997.  
At that time, he testified that while he was hospitalized at 
a VA facility for drug rehabilitation, he sustained a fall.  
He testified that he requested medication for his neck but 
was given medication for his nerves.  He testified that the 
medication provided to him caused drowsiness and that when he 
got out of bed, his knees gave out causing him to fall and 
hit his neck on a desk that was between the two beds in his 
room.  He testified that he reported the incident to a nurse, 
who told him to "get out of my sight before I put you in the 
quiet room."  The appellant testified that he was told to 
report to the nurses' station, where he was informed that he 
was ineligible for further treatment because he was not a 
veteran.  

In a statement dated in October 1997, Dr. Garrison reported 
that previously he was unable to comment as to the likelihood 
that the appellant's cervical disc disease was due to a fall 
that he sustained at the VA hospital.  He reported that his 
reluctance was due to the fact that he did know the appellant 
at the time of the injury and had no medical records from 
previous evaluations and surgery.  However, he would now 
conclude that the appellant's cervical radiculopathy was the 
result of the August 1994 injury based on Dr. Zavala's 
statement.  

Analysis

The appellant essentially contends that while in drug 
rehabilitation at a VA medical center in August 1994, he was 
medicated and left alone where he subsequently fell and 
injured the back of his neck.  He further asserts that the 
injury sustained to his neck created the condition of a 
herniated disc at the level of C5-6, necessitating a 
discectomy and fusion at C5-6.  

In its Order vacating the Board's December 1998 decision, the 
Court found that a remand for readjudication was required 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, where the claim, such as one 
for compensation pursuant to section 1151, was on its face a 
valid claim for veterans benefits and its merits could only 
be determined by examining the record, citing Holliday v. 
Principi, 14 Vet. App. 327 (2001) (per curiam order) 
(Holliday II), which denied a motion for panel 
reconsideration in that case.  (The Secretary's motion for a 
full Court decision was denied in Holliday v. Principi, 15 
Vet. App. 21, 22 (2001) (per curiam order).)  

Among other things, the VCAA, which was enacted November 9, 
2000, eliminated the well-grounded-claim requirement and 
modified VA's duties to notify and assist claimants.  See 
generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  

The Board notes that in Holliday v. Principi, 14 Vet. App. 
280, 284-86 (2001), which held all sections of VCAA 
retroactive, the issues on appeal were claims for increased 
ratings for service-connected sensory impairment and 
hyperesthesia with trigeminal nerve damage, residuals of a 
fracture of the left orbital floor, sinusitis, diplopia, and 
laceration of the left upper eyelid.  Id. at 281.  

Since the Order in this case, there has been further 
interpretation of the provisions of the VCAA.  The Court has 
held that its holding in Holliday "was not intended to stand 
for the proposition that the VCAA requires remand of all 
pending claims and that this Court may not decide that the 
VCAA could not affect a pending matter."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  In 
subsequent decisions, the Court has held that the VCAA is not 
applicable in all cases.  For example, the Court has 
concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and where no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 2097, 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

Neither the appellant nor his representative has pointed to 
additional development that would be relevant to the 
dispositive issue in this case.  The Board's decision in this 
case turns on the nature of the appellant's service, which is 
not in dispute, and the provisions of applicable laws and 
regulations, which are also clear.  In the circumstances of 
this case, a remand would serve no useful purpose because the 
same law that binds the Board would bind the RO and its 
decision could be no different from the decision reached 
herein.  See Sabonis v. Brown, 6 Vet. App. 426. 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In view of this, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the appellant's claim.  38 U.S.C.A. § 
5103A(a)(2).  The veteran and his representative were put on 
notice of the VCAA by the General Counsel's pleadings and by 
the Court's order.  Subsequent to that order, to implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
These regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In pertinent part, the provisions of 38 U.S.C.A. § 1151 as in 
effect prior to October 1, 1997, provided that  

[w]here any veteran shall have suffered 
an injury, or an aggravation of an 
injury, as the result of hospitalization, 
medical or surgical treatment, or the 
pursuit of a course of vocational 
rehabilitation under chapter 31 of [title 
38, United States Code], awarded under 
any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under [chapter 11] and 
dependency and indemnity compensation 
under chapter 13 of [title 38] shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  (Emphasis added.)  

The VA General Counsel has held in a precedent opinion that 
an injury caused by a fall may be considered a result of 
hospitalization under section 1151 where the conditions or 
incidents of hospitalization caused or contributed to the 
fall or the severity of the injury.  VAOPGCPREC 7-97 (Jan. 
29, 1997), 62 Fed. Reg. 15,566 (1997).  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to reimpose a requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B) (West Supp. 
2001); see Gardner v. Derwinski, 1 Vet. App. 584 (1991) 
(invalidating the requirement of fault contained in 38 C.F.R. 
§ 3.358(c)(3)), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994).  

The amended provisions of 38 U.S.C.A. § 1151(a), provide in 
pertinent part that:  

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  (Emphasis added.)  

The appellant's claim for compensation under section 1151 was 
filed prior to October 1, 1997.  The General Counsel has held 
in a precedent opinion that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (June 8, 1998).  In effect, the General Counsel has 
determined that the prior provisions of section 1151 were 
more favorable to any claimant whose claim was pending when 
the statutory change became effective.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, whether considered under the old or new provisions 
of 38 U.S.C.A. § 1151, payment of compensation under that 
section is restricted to veterans.  A veteran is defined as a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
The term "active military, naval, or air service" includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24).  

The Court has interpreted the provisions of 38 U.S.C.A. § 
101(24) as meaning that active duty for training will not be 
considered "active military, naval or air service" unless 
the claimant has previously established service connection 
for a disability incurred in such service.  Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

The Board has carefully examined the record, which 
unequivocally shows that the appellant served on active duty 
for training from October 19, 1973, to February 22, 1974, and 
that he had no period of active duty such as would render his 
service active military, naval or air service as defined by 
law.  38 U.S.C.A. § 101(24).  The record shows that he was a 
member of the Army National Guard of Texas when ordered to 
active duty for training and that he was released therefrom 
to state control to complete the remainder of his service 
obligation.  There is no showing that the appellant had 
qualifying service following his release from active duty for 
training in February 1974.  

Moreover, the record shows that the appellant has not 
established service connection for any disability.  As the RO 
recognized in the statement of the case, the appellant does 
not qualify as a veteran within the meaning of applicable 
laws and regulations.  

The Board observes that the length and type of active duty 
determined by the service department is binding on VA.  In 
Venturella v. Gober, 10 Vet. App. 340, 341 (1997), the Court 
noted that the term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty, citing 38 
U.S.C. § 101(24) and 38 C.F.R. § 3.6(a) (1996) (implementing 
regulation).  The Court continued:  

Only service department records can 
establish if and when a person was 
serving on active duty, active duty for 
training, or inactive duty training.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  "Service department records are 
binding on VA for purposes of 
establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also 38 C.F.R. § 
3.203.  

Venturella v. Gober, 10 Vet. App. at 341-42.  

In Spencer v. West, 13 Vet. App. 376, 380 (2000), the Court 
overruled VA Precedent Opinion 13-94 and held that with 
respect to a knee injury sustained by the veteran in 1984 
after his discharge in 1983, VA was bound by a determination 
of the Army Board for the Correction of Military Records 
voiding the veteran's 1983 discharge and correcting his 
military records to show that he had "continued to serve on 
active duty until 15 August 1985."  

In Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir.), cert. 
denied, 522 U.S. 958 (1997), the court stated:  

Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the 
VA has long treated the service 
department's decision on such matters as 
conclusive and binding on the VA.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States 
service department refuses to verify the 
applicant's claimed service, the 
applicant's only recourse lies within the 
relevant service department, not the VA.  
This court sees no error in that 
treatment.  Because the United States 
Department of the Army refused to certify 
Mr. Soria's alleged service in the 
Philippine Army, the VA properly refused 
to consider his claim for veterans' 
benefits based on that service.  
(Emphasis added.)  

Thus, under prevailing precedent, the length and nature of 
the appellant's service as determined by the service 
department is binding on the Board.  Indeed, the appellant's 
contentions focus on his assertions regarding the manner in 
which he incurred the cervical disability for which he now 
claims benefits under section 1151.  He does not dwell on 
whether he had qualifying service, other than to remark in a 
statement in May 1996 that "I was in over 90 days during 
Viet Nam."  The fact that the appellant served more than 90 
days is not disputed.  However, he served not a day on active 
duty as defined by law; all of this service time was active 
duty for training, which is the dispositive fact in the 
circumstances of this case.  

Because the appellant is not a veteran, he is precluded from 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
Court has held that in a case such as this, where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. at 430, appeal dismissed, 56 
F.3d 79 (Fed. Cir. 1995) (Table).  Cf. Fed. R. Civ. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  See also Giancaterino v. Brown, 7 Vet. App. 555, 
561 (1995) (construing Sabonis).  

The Board therefore concludes that the appellant's claim must 
be denied as lacking legal merit.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an anterior cervical discectomy, C5-6, status post 
fusion, due to hospitalization at a VA facility in August 
1994 is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

